Pee Curiam.
Plaintiff brought suit to recover for work and labor performed by him for the defendant, upon an alleged express oral agreement, at Hotel Taft, in Asbury Park in this state *60and also at the hotel of the XLNT Co. in Florida of which the defendant was the sole or controlling owner.'
He has a verdict for $5,560 which the defendant seeks to set aside upon the grounds:
1. That it is against the weight of the evidence.
2. It is excessive.
3. Because of newly-discovered evidence.
We conclude that the evidence said to be newly discovered is not of the character warranting or requiring a setting aside of the verdict and an order for a new'trial.
We are of the opinion, however, that the jury was not warranted by the proofs in finding for the plaintiff as to services said to have been performed by the plaintiff upon the hotel of the XLNT Company in Florida, and that therefore to this extent the verdict is excessive.
That amount appears to be $736. Therefore if plaintiff within thirty days from an order entered in accordance herewith shall accept a reduction of the verdict by,'$736 and to $4,824, then the rule shall be discharged, otherwise it will be made absolute and’ a venire de novo awarded as to all the issues.